Citation Nr: 1734632	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-20 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for fracture of the right fifth metacarpal bone, status post-surgery with scar.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from February 2004 to February 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2015. A transcript of the hearing has been associated with the claims file. 

The Board remanded the appeal in September 2016 and requested the RO schedule the Veteran for another VA examination. The case has since been returned to the Board.  


FINDING OF FACT

For the entire appeal period, the Veteran has been in receipt of the maximum schedular rating available for limitation of motion of the right fifth metacarpal bone; the fingers have not been amputated, there is no ankylosis or evidence of neuropathy, and the symptoms are not productive of loss of use of the hand. 


CONCLUSION OF LAW

The criteria for a compensable rating for fracture of the right, fifth metacarpal have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5230 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. The percentage ratings in VA's Schedule for Rating Disabilities represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil jobs. 38 C.F.R. § 4.1. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 
Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing. See 38 C.F.R. §§ 4.40, 4.45. Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's service-connected residuals of fracture of the fifth metacarpal of the right hand has been rated under Diagnostic Code 5230 for limitation of motion of the ring or little finger. Under this code, a noncompensable evaluation is the maximum evaluation available for limitation of motion of the ring or little finger. See 38 C.F.R. § 4.71. The Veteran is right hand dominant; thus, it is considered his major extremity for rating purposes.  Even with ankylosis, it is only entitled to a non-compensable evaluation, although it also must be considered whether an additional evaluation is warranted for resulting limitation of motion of other digits, or for interference with overall function of the hand. See Note following Diagnostic Code 5227. 

In order to be evaluated as amputation, there must be ankylosis of both the metacarpophalangeal and proximal interphalangeal joints either in extension or full flexion or with rotation or angulation of a bone. Note (3)(i) preceding 38 C.F.R. § 4.71a, Diagnostic Code 5216. Id.  Amputation of the fifth finger warrants a 10 percent rating without metacarpal resection at the proximal interphalangeal joint or proximal thereto. A 20 percent rating is warranted with full metacarpal resection (more than one-half the bone lost). 38 C.F.R. § 4.71a, Diagnostic Code 5156.

During service, the Veteran sustained a fracture to the fifth metacarpal bone on his right hand. Surgery was performed in June 2005 to repair the fracture; the surgeon used a metal plate and several screws and pins that remain in the Veteran's hand. His separation exam showed he had 5/5 strength, a surgical scar and a small bony mass above his fifth metacarpal bone. It was also noted that he previously fractured the same bone prior to service, which required pinning. 

A review of the Veteran's treatment records shows the Veteran complained of pain and discomfort from the hardware used to fix the fracture in his hand, as well as other injuries. In August 2009, he fell and hit his hand causing pain in his right middle finger. X-rays taken of the Veteran's right hand in December 2010 showed the healed fracture of the mid and distal fifth metacarpal and residual palmar angulation. He sought treatment for a burn to his right index finger in June 2014.

A clinical note dated October 2016 showed the Veteran visited a VA clinic and reported experiencing pain after banging his hand against a hard surface, which sent shock waves to his forearm. He denied any tingling or numbness in his hand or fingers. Physical examination showed normal strength and range of motion. There was no atrophy; however, Phalen's testing was positive, which suggested some susceptibility for carpal tunnel syndrome. The examiner performed electrodiagnostic studies and found no evidence of carpal tunnel syndrome or right ulnar neuropathy. The examiner advised the Veteran to pay attention to changes in symptoms and to return for another evaluation if he developed any new complaints. 

The Veteran's first VA examination was conducted in December 2010 and he reported sustaining a fracture in his right hand during a fight in service. He also noted having constant pain at a level of 8/10. There was no decrease in hand strength or dexterity. Range of motion for the entire right hand and fingers was normal and there was no gap between the index finger and proximal transverse crease of hand on flexion. There was no ankylosis, deformity or amputation of any digits. There was localized tenderness noted over the fifth metacarpal bone. 

During the January 2016 VA examination, the Veteran reported a "shooting pain" that radiated from the site of surgery to the medial aspect of the right elbow, whenever he accidently bumped his right little or ring finger. He also stated that the area of his right hand over the surgical site was sensitive to weather changes and he experienced a "tingling pain" when struck. The Veteran stated he had limited motion in his right fifth metacarpal joint; the digits would curl up as if they were resisting extension. Examination showed no ankylosis of the thumb or finger joints, normal muscle strength in the hand and no muscle atrophy. X-rays demonstrated presence of hardware from surgery performed after the initial injury in service. The examiner noted there was no evidence of pain with use of the hand and measured range of motion as follows:

Range of motion for the right thumb MCP joint was to 100 degrees of flexion and IP was to 90 degrees. Range of motion after repetitive motion was unchanged.

Range of motion for the right index finger MCP joint was to 70 degrees; PIP was to 100 degrees and DIP was to 70 degrees. Range of motion after repetitive motion was unchanged. 

Range of motion for the right long finger MCP joint was to 70 degrees; PIP was to 100 degrees and DIP was to 70 degrees. Range of motion after repetitive motion was unchanged.

Range of motion for the right ring finger MCP joint was to 70 degrees of flexion; PIP was to 100 degrees and DIP was to 70 degrees. Range of motion after repetitive motion was unchanged.

Range of motion for the right little finger MCP joint was to 70 degrees; PIP was to 100 degrees and DIP was to 70 degrees. Range of motion after repetitive motion was unchanged.

In response to the Veteran's complaints of shooting pains, the examiner noted that it might represent an intermittent neuropathy of a sensory branch of the ulnar nerve; however, there was no objective evidence indicative of that diagnosis. 

The Veteran was afforded another VA exam in March 2017; range of motion was normal for all digits and there was no indication of pain or evidence of ankylosis. He was able to perform repetitive use testing with no additional functional loss or limitation in range of motion. The examination did not address the symptoms of hypersensitivity and shooting pains.  (This had been previously accomplished in October 2016.)  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for the service-connected fracture to the right, fifth metacarpal bone. There is no evidence indicating ankylosis or amputation of the digits. All of the VA examiners specifically noted the absence of any ankylosis and the presence of all four fingers and thumb. In addition, although he experiences some limited motion, he is already in receipt of the maximum rating for such limitation.

Although the March 2017 VA exam did not address the Veteran's reported symptoms of hypersensitivity and shooting pains, an examiner in October 2016 conducted testing with regard to these symptoms and found no evidence of neuropathy. Therefore, there is no evidence showing the Veteran has neuropathy warranting an increased or separate rating under another diagnostic code. 

As noted above, once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain. See Johnston, 10 Vet. App. at 85. Irrespective, the Board notes that the application of DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59 is not warranted in this case as the Veteran was able to perform repetitive-use testing of his right hand digits with three repetitions without any additional limitation of motion for any fingers and the examiner specifically indicated that the Veteran did not have any functional loss or functional impairment of any of the fingers or thumbs. 

In sum, the preponderance of the evidence is against a higher rating.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102. 

ORDER

A compensable rating for a fractured fifth metacarpal bone, status post-surgery with scar is denied. 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


